Long, J.
This case was in this court at the January term, 1897, and the judgment reversed, and cause remanded for another trial. 112 Mich. 230. The cause has again been tried, resulting in verdict arid judgment in favor of plaintiff for $450. Defendant brings error. It is an action of slander, brought upon certain words spoken by'defendant of and concerning the plaintiff. The facts are stated in the former opinion, and the cause has been tried in accordance with the rules laid down in that opinion.
After the trial and entry of judgment, the defendant moved for a new trial. This was refused, and we think there is nothing in the record calling for discussion except this motion. We have carefully examined the other questions, and find no error. It is unnecessary to set out the *680grounds for a new trial, or what the affidavits upon which the motion is based purport to show, as we find, upon an examination of the record, that the court below gave no reasons for the denial of the motion. Act No. 134, Pub. Acts 1893, gives this, court power to review orders overruling motions for new trial. Under the act these proceedings are to be incorporated into the bill of exceptions, “including the reasons given by the trial judge in refusing to grant said new trial. Exceptions may be taken and error assigned on the decision of the circuit judge in refusing such motion, and the same shall be reviewed by the Supreme Court.” Here no reasons were given by the circuit judge, and consequently no exceptions could be taken. There is, therefore, nothing in the record relating to the motion for new trial for this court to review. This construction was given to this statute in McRae v. Garth Lumber Co., 103 Mich. 488, and has since been followed.
The judgment must be affirmed.
The other Justices concurred.